NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

RENEE VICTORIA RUCHLEWICZ,     )
                               )
         Appellant,            )
                               )
v.                             )                    Case No. 2D18-2480
                               )
DEPARTMENT OF LAW ENFORCEMENT, )
                               )
         Appellee.             )
                               )

Opinion filed May 15, 2019.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Thomas C. Grajek, Lakeland, for Appellant.

Joseph S. White, Assistant General
Counsel, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.